DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-13, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al US 20150301319 A1
	Re claim 1, Komatsu et al disclose a zoom lens (see abstract) consisting of, in order from an object side to an image side: a first lens group that remains stationary with respect to an image plane during zooming and has a positive refractive power (see alpha numeral G1); a second lens group that moves along an optical axis during zooming and has a negative refractive power (see alpha numeral G2); a third lens group that moves along the optical axis during zooming and has a negative refractive power (see alpha numeral G1); at least one lens group that moves along the optical axis during zooming (see alpha numeral G4 and G5); and a rear group that remains stationary with respect to the image plane during zooming (see alpha numeral G6), wherein all distances between the lens groups adjacent to each other change during zooming (see figure 2), wherein the second lens group consists of one negative lens (see alpha numeral G2),
	Re claim 1, Komatsu et al do not explicitly disclose wherein a zoom position at which the second lens group is located to be closest to the image side during zooming is between a wide-angle end and a telephoto end, and wherein assuming that a distance on the optical axis between a lens surface closest to the image side in the first lens group and a lens surface closest to the 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as focal length, index or refraction, lens surface radii and shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In this case adjusting the location of a lens and the optical power of a group allows the designer to tailor the system to meet a particular utility and further allows for adjustment of the lens system to correct aberration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Re claim 4, Komatsu et al disclose wherein assuming that a focal length of the second lens group is f2, and a focal length of the third lens group is f3, Conditional Expression (3) is satisfied, which is represented by 0.001<f3/f2<0.375 (see table 13, value =0.17)

	Re claim 9, Komatsu et al do not explicitly disclose wherein assuming that a lateral magnification of the rear group is Br, Conditional Expression (8) is satisfied, which is represented by -5<βr<-1
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as focal length, index or refraction, lens surface radii and shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In this case adjusting the magnification of a lens allows the designer to tailor the system to meet a particular utility and further allows for adjustment of the lens system to correct aberration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Re claim 10, Komatsu et al do not explicitly disclose wherein assuming that a combined lateral magnification of the third lens group, the at least one lens group, and the rear group at the 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as focal length, index or refraction, lens surface radii and shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In this case adjusting the magnification of a lens allows the designer to tailor the system to meet a particular utility and further allows for adjustment of the lens system to correct aberration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Re claim 11, Komatsu et al disclose wherein the third lens group moves constantly from the object side to the image side during zooming from the wide-angle end to the telephoto end (see figure 2).
	Re claim 12, Komatsu et al disclose wherein the lens group disposed to be adjacent to the object side in the rear group has a negative refractive power (see alpha numeral G4).

	Re claim 17, Komatsu et al disclose wherein Conditional Expression (3-1) is satisfied, which is represented by 0.005<f3/f2<0.24 (see table 13, value = 0.17)
	Re claim 19, Komatsu et al disclose wherein the zoom lens consists of five or six lens groups in which a distance between lens groups adjacent to each other changes during zooming (see figure 2 alpha numerals G1-G6).
	Re claim 20, Komatsu et al disclose an imaging apparatus comprising the zoom lens according to claim 1 (see paragraph 0003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16542113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same or similar limitations including the structure of the lens groups and specific numerical limitations for instance 0.004<Db12/f1<0.8, 0.001<f3/f2<0.14 as two examples.  The claims appear to anticipate each other despite not being worded exactly the same.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20180299656 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES R GREECE/Primary Examiner, Art Unit 2872